


116 S1946 IS: Student Veterans Housing Act of 2019
U.S. Senate
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 1946
IN THE SENATE OF THE UNITED STATES

June 24, 2019
Ms. Stabenow (for herself and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs

A BILL
To amend title 38, United States Code, to enhance the payment of monthly housing stipends under the Post-9/11 Veterans Educational Assistance Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Student Veterans Housing Act of 2019.  2.Payment of monthly housing stipend under Post-9/11 Veterans Educational Assistance Program (a)Payment of monthlySection 3313 of title 38, United States Code, is amended by adding at the end the following new subsection (k): 
 
(k)Payment of monthly housing stipendThe Secretary may pay a monthly housing stipend under this section to an individual in connection with the pursuit of a program of education at an educational institution during a period in which the institution is closed during a school term in which the individual is pursuing the program of education..  (b)Payment for certain individuals between school termsSuch section is further amended by adding at the end the following new subsection (l): 
 
(l)Payment of monthly housing stipend for certain individuals between school terms 
(1)Consecutive terms at same institutionIf educational assistance is payable under this chapter to an individual for the pursuit of a program of education at an educational institution in consecutive school terms, the second of which does not begin immediately after the first, the monthly housing stipend payable to the individual under this section in connection with such assistance as of the end of the first term may be payable to the individual during the period between such terms if— (A)the institution certifies to the Secretary that the individual is enrolled in the institution on an individual term basis; 
(B)the period between such terms does not exceed eight weeks; and  (C)the length of each such term is not less than the length of the period between such terms. 
(2)Consecutive terms at different institutionsIf an individual being paid educational assistance under this chapter for a school term at an institution of higher learning (the preceding term) transfers at the end of the preceding term to another institution of higher learning for the pursuit of a qualifying program of education commencing in the next school term (the following term), the individual may be paid the amount of the monthly housing stipend payable to the individual under this section in connection with such assistance for the preceding term during the period between the preceding term and the following term if the length of such period does not exceed 30 days.  (3)No charge against entitlementA monthly housing stipend paid to an individual under this subsection shall not be charged against the entitlement of the individual to educational assistance under this chapter.. 
(c)Rule of constructionNothing in the amendments made by this section shall be construed to alter eligibility for monthly housing stipends under the Post-9/11 Veterans Educational Assistance Program under chapter 33 of title 38, United States Code, or any other program of educational assistance carried out by the Secretary of Veterans Affairs.  (d)Sense of CongressIt is the sense of Congress that, in carrying out any program of educational assistance in addition to the Post-9/11 Veterans Educational Assistance Program in which a monthly housing stipend is payable in connection with receipt of such assistance under such program, the Secretary of Veterans Affairs should apply the requirements and limitations in subsections (k) and (l) of section 3313 of title 38, United States Code (as amended by this section), in the payment of such stipends, to the extent applicable.

